DETAILED ACTION
EXAMINER’S AMENDMENT
Examiner has made an informal examiner’s amendment as title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The title has been changed to the following: --MEMORY DEVICES WITH VERTICAL CHANNELS--

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art does not appear to disclose (as recited in claim 1):
a plurality of channels contacting the source region, each of the plurality of channels extending in a vertical direction that is perpendicular to an upper surface of the substrate, and the plurality of channels comprising a first channel and a second channel; a first gate pattern on the gate insulation layer pattern; a second gate pattern on the gate insulation layer pattern, the second gate pattern extending in parallel to the selection gate pattern; a selection gate pattern on the gate insulation layer pattern, the selection gate pattern extending in a first direction that is parallel to the upper surface of the substrate; and the selection gate pattern, the first gate pattern, and the second gate pattern are spaced apart from each other in the vertical direction.

The prior art does not appear to disclose (as recited in claim 13):
a plurality of channels contacting the source region, each of the plurality of channels extending in a vertical direction that is perpendicular to an upper surface of the substrate, the plurality of channels being arranged in first and second directions that are parallel to the upper surface of the substrate and are perpendicular to each other, and the plurality of channels comprising a first channel, a second channel that is spaced apart from the first channel in the first direction, and a third channel that is spaced apart from the first channel in the second direction; a selection gate pattern on the gate insulation layer pattern, the selection gate pattern covering the portion of the first channel and a portion of the second channel and extending in the first direction; the selection gate pattern, the first gate pattern, and the second gate pattern are spaced apart from each other in the vertical direction, and wherein 
the first gate pattern covers the portions of the first and second channels and a portion of the third channel and is a common gate of the first, second, and third channels.

The prior art does not appear to disclose (as recited in claim 17):
a plurality of channels contacting the source region, each of the plurality of channels extending in a vertical direction that is perpendicular to an upper surface of the substrate; a plurality of selection gate patterns on sidewalls of the plurality of channels, respectively; a first gate pattern on the sidewalls of the plurality of channels; and a plurality of second gate patterns on the sidewalls of the plurality of channels, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sung, US 20190305085 A1 discloses a source.
Doyle, US 20160163856 A1 discloses a work function.
Ok, US 20200091342 A1 discloses a channel.
Jeon, US 20130256774 A1 discloses a selection gate.
Chung, US 20130113029 A1 discloses a channel.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 07/11/2022